DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Objections
Claim  1, 3-5, 7-8, 10-12, 14-15 and 17-19 are objected to because of the following informalities:
Claim 1, lines 8-9, recite, “a sequence of write commands in the set of commands that write”, which should be amended to recite “a sequence of write commands in the set of commands that writes” (i.e. a sequence... writes). 
Claim 1, line 17, recites, “deviates from a write bandwidth utilization performance target”, which should be amended to recite “deviating from a write bandwidth utilization performance target” (i.e. detecting... a current write bandwidth utilization... deviating). 
Claim 3, lines 8-9 recite, “an average interval time”, which should be amended to recite, “the average interval time”. 
Claim 7, line 2, recites, “bandwidth utilization deviates”, which should be amended to recite, “bandwidth utilization deviating”.  
Claim 7, line 3, recites, “between write commands”, which should be amended to recite, “between the write commands”. 
Claim 8, line 3, should be amended to recite, “receive” instead of “receiving” (i.e. the processing device to receive). 
Claim 8, line 4, should be amended to recite “detect” instead of “detecting” (i.e. the processing device to... detect).
Claim 8, line 13, recites, “the set of commands are received”, which should be amended to recite “the set of commands is received” (i.e. the set... is received). 
Claim 8, lines 17-18 recites, “as written to the memory devices, deviates”, which should be amended to recite, “as written to the memory device, deviating” (i.e. detects... a current write bandwidth utilization... deviating). 
Claim 10, lines 8-9, recites, “an average interval time”, which should be amended to recite, “the average interval time”. 
Claim 15, lines 8-9, recite, “a long sequential write pattern the set of commands”, which should be amended to recite, “a long sequential write pattern in the set of commands”. 
Claim 15, line 18, recites “the set of commands are received”, which should be amended to recite “the set of commands is received” (i.e. the set... is received). 
Claim 15, line 23, recites, “deviate from a write bandwidth”, which should be amended to recite, “deviating from a write bandwidth” (i.e. detect... a current write bandwidth utilization... deviating). 
Claim 15, lines 15, 23 and 24 recite, “the [plurality of] memory devices”, which should be amended to “the memory device” as the set of commands is only directed to “a memory device” (line 7) and not the “plurality of memory devices”. 
Claim 17, line 9, recites, “an average”, which should be amended to recite, “the average”. 
Claims 3-5, 7, 10-12, 14 and 17-19 are objected to for failing to cure the deficiencies of a base claim from which they depend. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-8, 10-12, 14-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 -(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claims 1, 8 and 15: 
Claim 1, line 23 recites, “where adjusting the current bandwidth utilization”, which appears to recite an incomplete limitation or a typographical error such that the Examiner cannot determine its intended meaning. Accordingly, the scope of the claim cannot be determined and the claim is indefinite.  
Regarding claim 3: 
Claim 3, line 7 recites, “the current write bandwidth utilization of the host”. There is insufficient antecedent basis for this limitation in the claim. Although claim 1 previously recites, “current write bandwidth utilization”, it is not explicit nor implicit that the previous “current write bandwidth utilization” is “of the host” (for example, it could encompass write bandwidth utilization of a garbage collection operation triggered by the memory device itself). Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 8: 
Claim 8, line 24, recites, “where adjusting the current bandwidth utilization”, which appears to recite an incomplete limitation or a typographical error such that the Examiner 
Regarding claim 10: 
Claim 10, line 7, recites, “the current write bandwidth utilization of the host”. There is insufficient antecedent basis for this limitation in the claim. Although claim 8 previously recites, “current write bandwidth utilization”, it is not explicit nor implicit that the previous “current write bandwidth utilization” is “of the host” (for example, it could encompass write bandwidth utilization of a garbage collection operation triggered by the memory device itself). Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 11: 
Claim 11 recites, “the sequential write pattern”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 15: 
Claim 15, line 29 recites, “where adjusting the current bandwidth utilization”, which appears to recite an incomplete limitation or a typographical error such that the Examiner cannot determine its intended meaning. Accordingly, the scope of the claim cannot be determined and the claim is indefinite.  
Regarding claim 17: 
Claim 17, line 7, recites, “the current write bandwidth utilization of the host”. There is insufficient antecedent basis for this limitation in the claim. Although claim 15 previously recites, “current write bandwidth utilization”, it is not explicit nor implicit that the previous “current write bandwidth utilization” is “of the host” (for example, it could encompass write bandwidth utilization of a garbage collection operation triggered by the memory device itself). Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 17, lines 8-9, recite, “the sequential write pattern”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claims 3-5, 7, 10-12, 14 and 17-19: 
Claims 3-5, 7, 10-12, 14 and 17-19 are rejected for rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2012/0110247 A1 (Eleftheriou) in view of US Patent Application Pub. No. US 2004/0148484 A1 (Watanabe) in further view of US Patent No. US 8,812,744 B1 (Iyigun) in further view of US Patent Application Pub. No. US 2019/0101880 (Bernat) in further view of US Patent Application Pub. No. US 2019/0220416 A1 (Jung).
Regarding claim 15 and analogous claims 1 and 8:
Eleftheriou discloses, a system comprising: a plurality of memory devices (flash chips (16) [Fig. 8]); and a controller (combined flash cache controller [Fig. 8]), operatively coupled with the plurality of memory devices ([Fig. 8]), the controller including a processor and a local memory, the processor to (The function blocks of the diagram [Fig. 8] may be implemented with instructions executed by a processor [0043-0044]. The function blocks include an address table (14) of contiguous logical block addresses that map to flash , receive a set of commands from a host directed to a memory device (the combined flash controller receives write commands form a host [0048] [Fig. 8] for storage in the flash chips (16) (i.e. directed to a memory device)), the a set of commands received from the host (the combined flash controller receives write commands from a host [0048] [Fig. 8]), where each command in the set of commands includes a logical address that translates to a physical address of the memory device (the commands specify logical addresses, which are mapped to physical addresses of the flash memory chips [0055-0057] [0086] [Fig. 8]). 
Eleftheriou does not explicitly disclose, but Watanabe teaches, (by teaching a processing unit (206) as part of a controller (201) for a cache memory of a plurality of hard disks (116) [0001-0003] [Fig. 3] [Fig. 4]): detect a sequential write pattern ((602 – YES) [0036]) in the set of commands received (601) from a host (101) [Fig. 6] [0037-0038]) in response to detecting the sequential write pattern (602-YES), monitoring write bandwidth utilization ((603) [0038]); detect in the monitored write bandwidth utilization, a current write bandwidth utilization of the sequential write pattern, as written to the memory devices ([Fig. 8] [0042]), deviate from a write bandwidth utilization performance target for writing to the memory devices, and adjust the current write bandwidth utilization to conform to the write bandwidth utilization performance target in response to detecting the current write bandwidth utilization deviating from the write bandwidth utilization performance target (604-YES), where adjusting the current bandwidth utilization (by disclosing at step (602), a sequential task is detected (i.e. based on the received write requests (i.e. commands) (601) [0001] [0009] [0053] [Fig. 10], a task management table is created for sequential tasks, which identifies the amount of allocated bandwidth and the current bandwidth utilization, which may be used and updated dynamically (i.e. in response to detecting the sequential write pattern, Watanabe is understood as the data being received in the cache memory (i.e. as written to cache memory), where the data is then later written into the disk (as the cache “buffers” data that is being written to disk) [0001] [0004]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing data to the flash cache using the controller controlled by a processor and instructions disclosed by Eleftheriou to include limiting the bandwidth of a sequential write to the cache in response to sequential writes from the host using too much bandwidth in a dynamic bandwidth throttling method taught by Watanabe. 
One of ordinary skill in the art would have been motivated to make this modification because it can be used to prevent cache puncture when the write pattern from the host is sequential, as taught by Watanabe
Eleftheriou does not explicitly disclose, but Iyigun teaches, detect a long sequential write pattern the set of commands received from the host: where the long sequential write pattern is a sequence of write commands in the set of commands that meet a threshold, where the threshold is based on a number of the write commands (by disclosing that sequential I/O accesses can be identified in various manners, such as identifying I/O accesses to be at least a threshold number of sequential addresses, such as 5 (i.e. a number of write commands in the sequential write pattern meeting a threshold, (i.e. a “long sequential write pattern” as defined by Applicant’s specification [0011]) [Col 14: lines 55-67]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified limiting throughput for sequential write tasks taught by Eleftheriou-Jung-Watanabe to include identifying the sequential write sequences by identifying a threshold number of sequential addresses in the sequence as taught by Iyigun (i.e. detect a long sequential write pattern). This modification would have only required the combination of prior art elements according to known methods to yield predictable results. Watanabe teaches that the sequential write sequence could be identified, but did not disclose a method for doing so. Iyigun teaches that various methods may be used to identify a sequential pattern, where one is to identify a threshold number of addresses in sequence. One of ordinary skill in the art could have combined Watanabe’s identification of sequential write tasks with Iyigun’s technique for identifying sequential patterns based on a threshold of write commands to arrive at the claimed invention with known methods. In combination, each element continues to perform the same function as it does separately. The sequential write task detection of Watanabe would continue to detect and then determine the throughput for detected sequential write tasks, and Iyigun’s 
Eleftheriou does not explicitly disclose, but Bernat teaches, or where the threshold is an amount of time, and where the amount of time is a duration of time over which the set of commands are received (by teaching that an access may be determined to be part of a sequential stream (i.e. a sequential write pattern) based on if the time between a previous access request and the access request exceeds the time threshold (i.e. meeting a threshold duration over which the set of commands are received) [0088]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification of sequential write tasks for the flash cache taught by Eleftheriou-Jung-Watanabe to include the technique taught by Bernat of determining if the time between the previous access request and a current access request exceeded a threshold amount of time as taught by Bernat. This modification would have only required the combination of prior art elements according to known methods to yield predictable results. Watanabe teaches that the sequential write tasks could be identified so that they could be delayed if they exceeded an allocated throughput, Bernat teaches that a way to determine if commands are random or sequential is to determine if the time between the previous command and the current command exceeds a threshold. One of ordinary skill in the art could have combined identifying the sequential write tasks as taught by Watanabe with the technique taught by Bernat with known methods. In combination, each element continues to perform the same function as it does separately. The sequential write tasks would continue to be identified as taught by Watanabe, and the sequential pattern identification technique taught by Bernat 
Eleftheriou does not explicitly disclose, but Jung teaches, where a long sequential write pattern is a sequence of write commands in the set of commands that write to a contiguous physical space of the plurality of memory devices and meet a threshold, (by teaching that write data is sequentially stored in a super block from a first sector to a sixty-fourth sector according to a sequential write pattern [Fig. 2B] (i.e. including contiguous physical space) when the logical addresses are sequential so that a sequential address mapping table may be updated with an entry of the sequential write [0046-0050] [0068] [0070-0072] [Fig. 2B]. The write is considered sequential when it encompasses a threshold amount of LBAs [0006] [0068] [0071-0072]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing the long sequential write pattern data to flash memory as disclosed by Eleftheriou in view of Watanabe in further view of Iyigun in further view of Bernat to include writing data from sequential LBAs into sequential PBAs of physical blocks in a sequential order as taught by Jung so that a sequential mapping table entry may be updated and later used as taught by Jung. 
One of ordinary skill in the art would have been motivated to make this modification because a space for map data storage may be reduced, map coverage may be improved, and unnecessary map reads are reduced to improve performance, as taught by Jung in [0009-0010]. 
Claims 14 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Eleftheriou in view of Watanabe in further view of Iyigun in further view of Bernat in further view of Jung (Eleftheriou-Watanabe-Iyigun-Bernat-Jung) in further view of US Patent Application Pub. No. US 2020/0097183 A1 (Rawal).
Regarding claim 14 and analogous claim 7: 
The non-transitory computer-readable medium of claim 8 is made obvious by Eleftheriou-Watanabe-Iyigun-Bernat-Jung
Eleftheriou does not explicitly disclose, but Watanabe teaches, wherein detecting the current bandwidth utilization deviates from the write bandwidth utilization performance target comprises: determining a current throughput to determine whether the write bandwidth utilization performance target is exceeded (by disclosing at step (602), a task management table is created for sequential tasks, which identifies the amount of allocated bandwidth and the current bandwidth utilization [Fig. 8]. This information may be used to apply a throttling technique based on the access pattern (sequential vs. random) [0031] [0039]. When the current throughput (i.e. current bandwidth utilization) exceeds (i.e. deviating) a threshold of allocated throughput (i.e. write bandwidth utilization performance target), the primary storage system will begin to throttle [0050-0052]. The throttling is performed in such a way that the calculated wait time applied is sufficient to bring the actual throughput to the allocated amount (i.e. adjust write bandwidth utilization to conform to the write bandwidth utilization target) [0050]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing data to the flash cache using the controller controlled by a processor and instructions disclosed by Eleftheriou to include limiting the bandwidth of a sequential write to the cache in response to sequential writes from the host using too much bandwidth in a dynamic bandwidth throttling method including a wait time as taught by Watanabe. 
One of ordinary skill in the art would have been motivated to make this modification because it can be used to prevent cache puncture when the write pattern from the host is sequential, as taught by Watanabe in [0003-0005]. 
Watanabe does not explicitly disclose, but Rawal teaches, averaging intervals between write commands 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining the current throughput for the flash cache taught by Eleftheriou-Jung-Watanabe to include the technique of using the average duration of time between consecutive IO requests (of the particular request type as taught by Watanabe) in the prior IO requests as taught by Rawal. This modification would have only required the combination of prior art elements according to known methods to yield predictable results. Watanabe teaches that the current throughput of sequential write tasks can be identified so that they can be delayed with a wait if they exceeded allocated throughput, Rawal teaches that a way to determine the throughput of requests is to determine the rate from an average duration of time between IO requests in the prior IO requests. One of ordinary skill in the art could have combined identifying the current throughput of sequential write tasks as taught by Watanabe with the technique taught by Rawal with known methods. In combination, each element continues to perform the same function as it does separately. The throughput of sequential write tasks would continue to be identified as taught by Watanabe, and the rate determination technique taught by Rawal would continue to identify the rate of incoming commands using the average duration of time between requests. This modification would have produced the predicable result that the rate of sequential write tasks being received could be identified and used to delay the execution of the commands with a wait so that the allocated throughput for the disks and task would not be exceeded for sequential write type commands. 
Claim 19 is made obvious by Eleftheriou-Watanabe-Iyigun-Bernat-Jung in further view of US Patent Application Pub. No. US 2016/0034354 A1 (Hashimoto). 
Regarding claim 19: 
The method of claim 15 is made obvious by Eleftheriou-Watanabe-Iyigun-Bernat-Jung. 
Watanabe does not explicitly disclose, but Hashimoto teaches wherein each of the plurality of memory devices are quad-level cell NAND flash memory (by teaching that 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage volumes disclosed by Watanabe to have underlying QLC flash memory drives with QLC flash chips (i.e. quad-level cell NAND flash memory) as taught by Hashimoto.
One of ordinary skill in the art would have been motivated to make this modification because SSDs are commonly used as data storage devices and can be read and written to very quickly, and QLC SSDs may have improved performance, cost, and energy efficiency, as taught by Hashimoto in [0002].

Allowable Subject Matter
The subject matter of claims 3-5, 10-12 and 17-18 was searched for in the prior art, but could not be found. Accordingly, a prior art rejection for claims 3-5, 10-12 and 17-18 was not made. However, as claims 3-5, 10-12 and 17-18 are subject to one or more outstanding 35 U.S.C. §112(b) rejections, the claims are not indicated as allowable. 
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach “wherein adjusting the current write bandwidth utilization comprises: determining an interval between a current write command in the set of commands and a previous write command; determining whether the interval deviates from an average interval time for a bandwidth utilization performance target; and limits the current write bandwidth utilization of the host by delaying execution of the write commands from the host... in response to the interval deviating from an average interval time for the bandwidth utilization performance target” as recited in claim 17 and in analogous claims 3 and 10 because the  (Watanabe) teaches that the delay may be calculated based on an allocated throughput [0050] and although US 2020/0097183 Al (Rawal) teaches that a throughput may be calculated based on an average interval time [0069], Rawal does not cure the deficiencies of Watanabe. Particularly, Rawal does not teach that adjusting a current write bandwidth in response to detecting the current write bandwidth utilization deviating from the write bandwidth performance target may be performed by determining an interval between a current write command in the set of commands and a previous write command; and determining that the interval deviates from an average interval time for a bandwidth utilization performance target, and limiting the current write bandwidth utilization by the host by delaying execution of the write command from the host, in response to the interval deviating from an average interval time for the bandwidth utilization performance target in combination with the other claimed limitations and it would not have been obvious for one of ordinary skill to modify the prior art to arrive at the claimed invention.

Response to Arguments
In response to Applicant’s amendments to the claims, the previous objections to the claims are withdraw. However, in response to Applicant’s amendments to the claims, new objections to the claims have been made as seen in the corresponding section above.  
In response to Applicant’s amendments to the claims, the previous 35 U.S.C. §112(b) rejections to the claims are withdrawn. However, in response to the amendments to the claims, new 35 U.S.C. §112(b) rejections to claims 1, 3-5, 7-8, 10-12, 14-15 and 17-19 have been made as seen in the corresponding section above.
Applicant’s arguments with respect to the allowability of claims 1, 3-5, 7-8, 10-12, 14-15 and 17-19 have been considered but are not persuasive, at least because of the outstanding 35 U.S.C. §112(b) rejections to the claims. 
Applicant’s argument that Jung teaches, “the process of identifying the write sequence of a super block... after the completion of the write through” and therefore doesn’t teach the claimed “detecting” is not persuasive [pg. 9: ¶1 of the Remarks dated 30 November 2021 (Rem)]. The Examiner did and does not rely on Jung to teach the claimed “detecting” of the long sequential write pattern. Instead, the Examiner relies on Jung to teach that long sequential write patterns will be written to contiguous physical space of the memory devices (i.e. “where the long sequential write pattern is a sequence of write commands in the set of commands that write to a contiguous physical space of the memory devices”) as claimed. For this reason, the Applicant’s argument that there is a deficiency in Jung for teaching the claimed limitation of “detecting” is unpersuasive as the Examiner relied on Watanabe to teach the claimed “detecting”.
Applicant further argues that the teachings corresponding to the cache in Watanabe are not applicable to the cache in Eleftheriou [pg. 9: ¶3: Rem]. The Examiner respectfully disagrees. Although Applicant has latched emphasized the characterization of the cache of Watanabe as a “buffer”, the Examiner noted [0004] of Watanabe, to emphasize that the data of the sequential write pattern is written to the cache (i.e. is the target of host writes) of Watanabe and not to declare that the cache only functioned as a buffer and “is not the target of host writes” as the Applicant argues. In fact, cache is recited 80 times in Watanabe, while “buffer” is recited exactly once. For this reason, the Examiner finds no reason to limit the interpretation of the cache of Watanabe to a buffer that is not the target for the host writes. Furthermore, Applicant quotes the Examiner out of context by only quoting “Watanabe is understood as the data being received in the cache memory (i.e. written to cache memory), where the data is then later written into the disk (as the cache ‘buffers’ data that is being written to disk)” because the initial portion of the sentence indicated that “the reception of data as taught in Watanabe is understood as the data being received in the cache memory” (i.e. the data of the write requests targets the cache memory first). This principle is illuminated by the citation to [0001] of Watanabe which says, “As the data arrives at the primary storage system from the host, it is usually stored in a cache memory before being written to hard disk drives in the storage system” (i.e. the host writes target the cache memory). Additionally, the Examiner does not find that Watanabe lacking a description of logical addresses of the host translated to physical addresses of the underlying cache storage makes Watanabe inapplicable to Eleftheriou because the Examiner finds that the implementation of the underlying storage scheme was left to one of ordinary skill in the art (who would understand that the choice of flash memory for the underlying storage is most typically implemented with abstraction to the underlying physical storage (i.e. logical to physical address translations)). The fact that the caching of Watanabe may be handled “transparently” as asserted by the Applicant is also not a reason to find the two references non-analogous. On the contrary, Eleftheriou notes that the physical details of handling the flash cache memory may be “completely transparent” (to the cache controller and therefore the host as well) [0096]. 
Applicant then goes on to characterize the flash cache of Eleftheriou as operating “in the same manner as working memory (RAM) in a personal computer as managed by an operating system, where the flash memory is organized in pages and blocks. Data is moved between the storage 5 and flash memory 4 based on paging and page tables” [pg. 10: ¶1: Rem]. The Examiner respectfully disagrees. The Applicant appears to be misreading the physical structure of the NAND flash memory of Eleftheriou (i.e. pages and blocks) with the distinct concept of “memory paging”, which creates a virtual memory space greater than the physical main memory (i.e. DRAM) so that memory is swapped between main memory and secondary memory for running the processes of an OS and applications. To illustrate that these are separate concepts the Examiner provides references to the following excepts from the Wikipedia page titled, “Flash memory” (FLASH) as preserved by the Internet Archive on 29 December 2018:
FLASH]

The hierarchical structure of NAND Flash starts at a cell level which establishes strings, then pages, blocks, planes and ultimately a die. A string is a series of connected NAND cells in which the source of one cell is connected to the drain of the next one.... Strings are organised into pages which are then organised into blocks in which each string is connected to a separate line called a bitline (BL) All cells with the same position in the string are connected through the control gates by a wordline (WL) A plane contains a certain number of blocks that are connected through the same BL. [pg. 7: ¶3, FLASH]

In contrast, the presentation by for the Summer 2016 Cornell University CS 4410 titled, “Memory: Paging” (PAGING), indicates that paging is an allocation and protection mechanism that is used on most operating systems [slide 2, PAGING]. Furthermore, paging “divide[s] physical memory into frames” of “fixed-sized blocks”, and the virtual memory is divided into pages, which are the “same size as frames” [Slide 4, PAGING]. This paging mechanism addresses the pages using translations with page tables and often TLBs to speed up the translation [Slide 9, PAGING]. Therefore, contrary to the Applicant’s assertion, the pages of Eleftheriou are analogous to the pages of the NAND flash memory described in FLASH as multiple pages make up a block [pg. 7: ¶3, FLASH] [0010, Eleftheriou] (in contrast to a block and page which are the same size in the paging context [Slide 4, PAGING]), where the block is the smallest erasable unit of data [pg. 6: last ¶, FLASH] [0011, Eleftheriou]. Furthermore,  Eleftheriou never recites any language that would place it in the “paging” context such as “page tables”, “TLBs”, “paging”, “page frames”, “OS”, or “operating system” and is therefore not analogous to the working memory (RAM) in a personal computer as managed by an operating system as asserted by Applicant. For this reason, Applicant’s arguments that the throttling taught by Watanabe is inapplicable to Eleftheriou
The Applicant further argues that the “sequential tasks” of Watanabe are not sequential writes [pg. 10: last ¶, continued onto pg. 11: Rem]. The Examiner respectfully disagrees. The description in [0053] of Watanabe explicitly characterizes a sequence of write requests as a sequential task. Furthermore, Watanabe, read as a whole, provides context that the sequential tasks are for sequential write operations [0001-0005] [0027] [0032]. For this reason, the teachings of Bernat and Iyigun, which teach methods of detecting sequential write commands in a set of write commands, are applicable to the teachings in Watanabe and the combination made by the Examiner is appropriate. 
The Applicant further argues that Watanabe identifies sequential tasks in order to determine whether a sequential task procedure is to be applied, which is independent of whether throttling is to be utilized [pg. 11: ¶0]. The Examiner respectfully disagrees. The sequential task procedure involves creating the sequential task in the task management table and monitoring the throughput of the sequential task [Fig. 8] [0038]. The throughput of the sequential task monitored in the table (created by the sequential task procedure) is directly involved (i.e. not independent) in the decision to throttle as it is the basis for the decision to throttle [0039] [0047-0051]. For this reason, Watanabe satisfies the requirements of the claim that the write bandwidth utilization (i.e. throughput of the sequential task) is monitored (i.e. in the table created by the sequential task procedure (603) [0038]) in response to detecting the sequential pattern (i.e. 602->603 (i.e. in response)), and in response to the current bandwidth utilization deviating from a write bandwidth utilization performance target, the current write bandwidth utilization is adjusted (i.e. the throttling applied in (604)). 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139  

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139